EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanchao Zhao on 1 September 2022.

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A method for preparing lipid nanoparticles (LNP), the method comprising:
a) introducing i) one or more streams of a lipid solution via a first set of one or more inlet ports of a manifold, said lipid solution comprising lipids dissolved in an organic solvent, wherein the organic solvent is a water miscible solvent, and ii) two or more streams of an aqueous solution via a second set of two or more inlet ports of the manifold, wherein at least one stream of the lipid solution and [[ ]] two or more streams of the aqueous solution are directed to collide at the center of a mixing chamber of the manifold thereby mixing the lipid solution and the aqueous solution in the mixing chamber, forming a mixed solution, and the LNP are instantaneously assembled in the mixing chamber where the at least one stream of the lipid solution and the [[ ]] two or more streams of the aqueous solution are directed to collide when the mixed solution is formed; and
b) recovering the LNP solution via one or more outlet ports of the manifold,
wherein the manifold comprises the one or more inlet ports that are connected to the mixing chamber and the one or more outlet ports that are connected to the mixing chamber, wherein all the streams intersect at a single conversion point within the mixing chamber, wherein the angle between at least one lipid and at least one aqueous solution inlet ports is not 180° or a substantially similar angle.

B) Claim 11 has been amended in the following manner:
Claim 11 (Amendment): The method of claim 1, wherein the flow velocity of the lipid solution and/or the aqueous solution is [[ ]] from about 0.002 m/s to about 10 m/s.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Burke Reference: As relevant prior art, the examiner cites Burke et al. (WO 2011/127255 A1). Previously in the prosecution history, the examiner rejected the instant claims over Burke et al. (WO 2011/127255 A1). This rejection has been withdrawn for at least the following reasons.
Burke et al. (hereafter referred to as Burke) is drawn to a method for the preparation of lipid nanoparticles. This method is conducted on a four stream multi-inlet vortex mixer, as of Burke, abstract. Such a mixer has the following structure, as of Burke, figure 3B, reproduced below.

    PNG
    media_image1.png
    630
    509
    media_image1.png
    Greyscale

Applicant presented arguments regarding the Burke reference in applicant’s response on 28 February 2022 on pages 8-9 of applicant’s response. The examiner agrees with applicant’s arguments that this method fails to teach that the streams of lipid and aqueous solution intersect at a single conversion point within the mixing chamber. Similar argument were made in the interview summarized as of the interview summary added to the file record on 8 February 2022. As such, the rejections over Burke, by itself or in view of other references, have been withdrawn.
Yu Reference: As relevant art which has been previously cited in the file record of the instant application, the examiner cites Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141). Yu et al. (hereafter referred to as Yu) is drawn to a microfluidic method for the production of liposomes. In one embodiment, Yu teaches the follow setup for preparation of liposomes, as of Yu, page 134, Figure 7.1, reproduced below.

    PNG
    media_image2.png
    546
    1288
    media_image2.png
    Greyscale

The entirety of the device of the above-reproduced figure is understood to be a manifold.
The instant claims were previously rejected over Yu, but this rejection has been withdrawn. The reason for withdrawal of this rejection by the examiner is because in the method of Yu, the streams of the lipid solution and aqueous solution are mixed under conditions of laminar flow, wherein mixing is controlled by molecular diffusion. Due to the conditions of laminar flow, the skilled artisan would have expected that when the streams would have added together, lipid nanoparticles would not have been assembled instantaneously because the mixing of the lipid and aqueous streams would not have been instantaneous. This is explained in greater detail on pages 6, 7, and the top of page 8 of applicant’s response on 17 September 2021. The declaration added to the file record on 17 January 2020 is also relevant as it shows that the method of Yu results in laminar mixing, which would not have resulted in instantaneously assembled lipid nanoparticles.
MacLachlan Reference: As relevant prior art which has been previously discussed in the file record, the examiner cites MacLachlan et al. (EP 2338478 A1).
MacLachlan et al. (hereafter referred to as McLachlan) is drawn to a method for producing liposomes, as of MacLachlan, title and abstract. Said method entails using the following mixing device, as of MacLachlan, figure 4, reproduced below.

    PNG
    media_image3.png
    567
    745
    media_image3.png
    Greyscale

The method of MacLachlan entails using the following steps, as of MacLachlan, figure 1, reproduced below.

    PNG
    media_image4.png
    756
    510
    media_image4.png
    Greyscale

In applicant’s response on 21 July 2022, page 7, applicant argues that although MacLachlan teaches aqueous streams of HBS Buffer and Citrate buffer, these did not intersect with the other streams at a single conversion point. As such, MacLachlan does not teach the claimed requirement that all the streams intersect at a single conversion point within the mixing chamber, as of the third to last line of claim 1. There would have been no motivation for the skilled artisan to have modified MacLachlan to have had this feature. This is because MacLachlan teaches that the HBS buffer is used to remove unencapsulated model active ingredient, as of page 7, bottom half of page in applicant’s response on 21 July 2022, and the HBS buffer would have been unable to have had this function had it intersected with the other streams at a single conversion point.
The examples of MacLachlan also differ from the claimed invention because the example of MacLachlan teaches that the angle between at least one lipid stream and the aqueous stream with which it intersects in the above-reproduced diagram is 180º, and is therefore a T-mixer (as the mixer is shaped like the letter “T” which has a 180º angle). This differs from the instant claims which excludes such a 180º angle. In fact, there appear to be unexpected results related to using multiple aqueous streams and an angle that is not 180º as recited by the instant claims, as of the declaration added to the file record on 21 July 2022. These unexpected results relate to 
the claimed method resulting in the formation of liposomes having superior polydispersity as compared a comparative method using a T-mixer with only a single aqueous stream, as of paragraph #7 of the declaration added to the file record on 21 July 2022; and
the claimed method resulting in the formation of liposomes with fewer blebs as compared with a comparative method using a T-mixer with only a single aqueous stream, as of paragraphs #8-#10 of the declaration added to the file record on 21 July 2022.
The examiner clarifies that the comparative method discussed in paragraphs #7-#10 of the declaration added to the file record on 21 July 2022, and referred to as a “traditional T-mixer” appears similar to the example exemplified by MacLachlan. This is because in both the example of MacLachlan and the comparative traditional T-mixer described in the declaration, there is only a single aqueous stream and it intersects with the lipid stream at a 180º angle. As such, declarant’s discussion of the differences between the claimed invention and a traditional T-mixer in the declaration added ot the file record on 21 July 2022 appears to be a comparison to the closest prior art as necessitated by MPEP 716.02(e).
In view of this, the previously applied rejection over MacLachlan has been withdrawn.
Dupuit Reference: As an additional relevant reference, the examiner cites Dupuit et al. (US 2012/0034294 A1), which has been previously cited in the file record of the instant application. Dupuit et al. (hereafter referred to as Dupuit) is drawn to a method of making liposomes, as of Dupuit, title, and abstract. Dupuit describes this method in figure 1, which is reproduced below.

    PNG
    media_image5.png
    384
    689
    media_image5.png
    Greyscale

The method of Dupuit differs from the claimed invention because the method of Dupuit uses an angle of 180º between the lipid and aqueous streams; see the “T” junction in the above-reproduced figure. Also, the method of Dupuit uses only a single aqueous stream, whereas the instant claims require two aqueous streams. As such, Dupuit differs from the claimed invention for essentially the same reason that MacLachlan differs from the claimed invention. Therefore, the instant claims are not obvious over Dupuit for the same reason that the instant claims are not obvious over MacLachlan. Dupuit was also discussed in the interview summary added to the file record on 18 February 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 13 November 2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,693,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612